Name: 79/1032/EEC: Council Decision of 3 December 1979 replacing a member of the Advisory Committee on Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-12-08

 Avis juridique important|31979D103279/1032/EEC: Council Decision of 3 December 1979 replacing a member of the Advisory Committee on Vocational Training Official Journal L 312 , 08/12/1979 P. 0030 - 0030****( 1 ) OJ NO 190 , 30 . 12 . 1963 , P . 3090/63 . ( 2 ) OJ NO L 91 , 12 . 4 . 1968 , P . 26 . COUNCIL DECISION OF 3 DECEMBER 1979 REPLACING A MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 79/1032/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 18 DECEMBER 1963 LAYING DOWN THE RULES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 1 ), AS AMENDED BY THE DECISION OF 9 APRIL 1968 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS AND ALTERNATES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE PERIOD ENDING ON 15 OCTOBER 1980 , WHEREAS ONE SEAT FOR A MEMBER OF THE ABOVE COMMITTEE IN THE ' GOVERNMENT ' CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR KEANE , OF WHICH THE COUNCIL WAS INFORMED ON 21 NOVEMBER 1979 , HAVING REGARD TO THE NOMINATION SUBMITTED ON 21 NOVEMBER 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR JOHN R . MAHER IS HEREBY APPOINTED AS MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING IN PLACE OF MR KEANE FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 15 OCTOBER 1980 . DONE AT BRUSSELS , 3 DECEMBER 1979 . FOR THE COUNCIL THE PRESIDENT B . LENIHAN